      3:17-cv-00166-RBH              Date Filed 11/13/18    Entry Number 69      Page 1 of 6




                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

UNITED STATES OF AMERICA, ex rel.                )       Civil Action No. 3:17-cv-00166-RBH
JON VITALE,                                      )
                                                 )
                        Plaintiff,               )
                                                 )
                   v.                            )         MIMEDX GROUP, INC.’S RESPONSE
                                                 )             TO THE UNITED STATES’
MIMEDX GROUP, INC.                               )            STATEMENT OF INTEREST
                                                 )
                        Defendant.               )
                                                 )
                                                 )
                                                 )

       MiMedx Group, Inc. (“MiMedx”) submits this response to the United States’ Statement

of Interest (Dkt. 68) (“SOI”) filed on November 6, 2018.

       The primary argument advanced in the SOI is that manufacturer donations to third-party

patient assistance programs (“PAPs”) may, under certain circumstances, violate the AKS.

MiMedx has never argued otherwise. Rather, MiMedx contends that the Relator in this case has

failed to plead facts with the particularity required by Rule 9(b) to support an inference that

MiMedx’s charitable donations to PAN constitute unlawful remuneration under the AKS.

Nothing in the government’s SOI provides a basis to conclude otherwise. Indeed, the

government expressly takes no position regarding MiMedx’s argument that the Complaint fails

to plead Relator’s claims with particularity as required by Rule 9(b) or MiMedx’s motion under

the FCA’s public disclosure bar. SOI at 1-2.

I.     Relator Has Not Adequately Pleaded an AKS Claim.

       As an initial matter, it is worth noting that the applicable OIG guidance that applies to the

arrangement between MiMedx and the PAN Foundation at issue in this case expressly



                                                     1
      3:17-cv-00166-RBH         Date Filed 11/13/18      Entry Number 69        Page 2 of 6




acknowledges the appropriateness of PAPs that provide copayment assistance for Medicare

beneficiaries under the circumstances described in the guidance. Dkt. 65-1 at 8-12.

       The government’s only reference to the guidance is to portions that are inapplicable to the

facts of this case. The guidance discusses two distinct types of PAPs – Pharmaceutical

Manufacturer PAPs, i.e., PAPs operated by manufacturers; and Independent Charity PAPs, i.e.,

PAPs operated by independent charities. The PAN Foundation is not (and is not alleged to be) a

Pharmaceutical Manufacturer PAP. Nor is PAN affiliated with MiMedx (or alleged to be).

Rather, PAN is an Independent Charity PAP. Compl. ¶ 104. Yet the government’s only

citations to the OIG guidance are to portions that discuss concerns about Pharmaceutical

Manufacturer PAPs. SOI at 4 (citing to 70 Fed. Reg. 70623, 70625); id. at 6-7 (mis-citing the

same provision). However, the difference between the two types of PAPs is of great significance

to the AKS analysis, as set forth in the guidance. While OIG takes the position that

“pharmaceutical manufacturer PAPs that subsidize Part D cost-sharing amounts present

heightened risks under the anti-kickback statute,” it concludes that “cost-sharing subsidies

provided by bona fide, independent charities unaffiliated with pharmaceutical manufacturers

should not raise anti-kickback concerns, even if the charities receive manufacturer

contributions.” Id. at 70624; see also id. at 70625 (“[C]ost-sharing subsidies provided by

pharmaceutical manufacturer PAPs pose a heightened risk of fraud under the Federal anti-

kickback statute. However, there are non-abusive alternatives available. In particular, as

discussed below, pharmaceutical manufacturers can donate to bona fide independent charity

PAPs, provided appropriate safeguards exist.”).

       Rather than addressing the specific OIG guidance relating to Independent Charity PAPs,

the government asserts that MiMedx “seems to suggest that HHS-OIG is unconcerned with the



                                                  2
      3:17-cv-00166-RBH         Date Filed 11/13/18       Entry Number 69        Page 3 of 6




AKS implications of” PAPs “so long as the payment is through an intermediary foundation.”

SOI at 6. MiMedx, however, has made no such argument. Rather, MiMedx contends that the

guidance reflects that manufacturer donations to independent charities are not inherently

pernicious, and Relator fails to allege specific facts that would raise concerns under the AKS

based on the specific factors identified by OIG.

       The government also asserts that the Advisory Opinion that OIG provided to PAN is not

dispositive of MiMedx’s potential AKS liability. Again, MiMedx has not argued otherwise.1

But while the Advisory Opinion is not dispositive, it is judicially-noticeable authority supporting

MiMedx’s argument that the Complaint fails to plead that the arrangement between MiMedx and

PAN constitutes unlawful remuneration. Dkt. 65-2 at 9 (“[T]here would appear to be a minimal

risk that donor contributions would improperly influence referrals by the Foundation.”); id. at 12

(“Donors have no assurance that the amount of financial assistance their patients, clients, or

customers receive bears any relationships to the amount of their donations. Indeed, donors are

not guaranteed that any of their patients, clients, or customers receives any financial assistance

whatsoever from the Foundation. In these circumstances, we do not believe that the

contributions made by donors to the Foundation can reasonably be construed as payments to

eligible beneficiaries of the Medicare or Medicaid programs or to the Foundation to arrange for

referrals.”). In light of the Advisory Opinion and the guidance, Relator does not adequately

plead how MiMedx violated the AKS.

       The government also emphasizes that indirect remuneration can be just as unlawful under

the AKS as direct remuneration. SOI at 6. Again, MiMedx takes no issue with this general

proposition. But OIG, which is legally responsible for issuing guidance on compliance with the
1
 Nor has MiMedx argued that “one must plead that there was non-compliance with the advisory
opinion to allege an AKS violation,” as the government suggests. SOI at 8.

                                                   3
      3:17-cv-00166-RBH         Date Filed 11/13/18       Entry Number 69        Page 4 of 6




AKS, has concluded that “[u]nder a properly structured program,” PAPs operated by

independent charities “should raise few, if any concerns” under the AKS. Dkt. 65-2 at 9.2 The

guidance identifies specific factors and guidance relating to the “nature, structure, sponsorship,

and funding” of such PAPs. Id. What MiMedx argued, and what the SOI does not address, is

that the allegations in this case fail to adequately plead that MiMedx’s charitable donations to the

PAN Foundation constitute unlawful remuneration under the AKS.

       In sum, the thrust of the government’s argument appears to be that neither the PAN

Advisory Opinion nor the OIG guidance is necessarily dispositive of MiMedx’s AKS liability.

MiMedx does not dispute this. But there still must be some well-pleaded factual basis to support

an allegation that a manufacturer who contributes to an Independent Charity PAP that complies

with the OIG guidance constitutes an illegal kickback scheme that renders the manufacturer

liable under the AKS. Indeed, the logical implication of the government’s position is that even

though it is legal for an appropriately-structured PAP to provide charitable assistance to

Medicare beneficiaries, it is nonetheless illegal for a manufacturer to donate to that PAP if the

manufacturer desires to help patients who suffer from a condition that the manufacturer’s

products treat. But that conclusion would be inconsistent with the OIG guidance, and would

subject any manufacturer to expensive and time-consuming discovery and the threat of ruinous

FCA liability based on nothing more than the allegation that the manufacturer understood that

funds that it donated could potentially be used to facilitate use of the manufacturer’s product.




2
  In advancing this argument, the government again cites to the portion of the OIG guidance that
discusses concerns that arise regarding Pharmaceutical Manufacturer PAPs (as distinct from
Independent Charity PAPs) which, as noted above, is inapplicable here. SOI at 6-7.

                                                 4
      3:17-cv-00166-RBH          Date Filed 11/13/18      Entry Number 69         Page 5 of 6




II.    Relator Has Not Adequately Pleaded Causation.

       The crux of the government’s argument regarding causation relies on a misunderstanding

of MiMedx’s position. At no point has MiMedx asserted that Relator must prove that “federal

beneficiaries would not have purchased MiMedx products but for the alleged kickback.” SOI at 4

(emphasis in original). Rather, MiMedx’s argument with respect to Relator’s PAN allegations is

that “Relator fails to plead any facts linking MiMedx’s donations with any specific PAN

charitable award and subsequent claim for payment.” Dkt. 65-2 at 14-15. As MiMedx explained

in its Motion, the Fourth Circuit has made clear that “allegations of a fraudulent scheme” are

insufficient to state a claim under the FCA “in the absence of an assertion that a specific false

claim was presented to the government for payment.” U.S. ex rel. Nathan v. Takeda Pharm. N.

Am., Inc., 707 F.3d 451, 456 (4th Cir. 2013). Therefore, under well-established Fourth Circuit

authority, Relator fails to state a claim for a violation of the FCA in the absence of a specific

false claim submitted as a result of MiMedx’s alleged AKS violation.

       The SOI glosses over controlling Fourth Circuit authority, and instead, advocates

adherence to other cases, in particular the Third Circuit’s opinion in U.S. ex rel. Greenfield v.

Medco Health Sols., Inc., 880 F.3d 89, 95 (3d Cir. 2018). The issue in that case was “what ‘link’

is sufficient to connect an alleged kickback scheme to a subsequent claim for reimbursement: a

direct causal link, no link at all, or something in between.” Id. at 95. The court disagreed with

defendant’s position that the link should be but-for causation, and instead held that Relator had to

prove that “at least one of [defendant’s] claims sought reimbursement for medical care that was

provided in violation of the Anti–Kickback Statute.” Id. at 98. This case has no bearing on the

causation issue presented by MiMedx’s motion.




                                                  5
      3:17-cv-00166-RBH        Date Filed 11/13/18        Entry Number 69      Page 6 of 6




       For the foregoing reasons and those set forth in the prior briefs, MiMedx submits that

Relator’s complaint should be dismissed with prejudice.


                                                   Respectfully submitted,

                                                   /s/ Matthew R. Hubbell
                                                   Matthew R. Hubbell
                                                   Federal ID# 5484
                                                   E-Mail: matt.hubbell@klgates.com
                                                   Karen E. Spain
                                                   Federal ID# 11982
                                                   E-Mail: karen.spain@klgates.com
                                                   K&L GATES LLP
                                                   134 Meeting Street, Suite 500
                                                   P. O. Box 22092 (29413-2092)
                                                   Charleston, SC 29401
                                                   Telephone: 843.579.5600
                                                   Facsimile: 843.579.5601

                                                   Kimberly A. Dunne (admitted pro hac vice)
                                                   E-Mail: kdunne@sidley.com
                                                   SIDLEY AUSTIN LLP
                                                   555 West Fifth Street
                                                   Los Angeles, CA 90013
                                                   Telephone: 213.896.6000
                                                   Facsimile: 213.896.6600

                                                   Scott D. Stein (admitted pro hac vice)
                                                   E-Mail: sstein@sidley.com
                                                   SIDLEY AUSTIN LLP
                                                   One South Dearborn
                                                   Chicago, IL 60603
                                                   Telephone: 312.853.7000
                                                   Facsimile: 312.853.7036

                                                   ATTORNEYS FOR DEFENDANT
                                                   MIMEDX GROUP, INC.

November 13, 2018

Charleston, South Carolina




                                               6
